Exhibit 10.39

QUEST DIAGNOSTICS INCORPORATED
PERFORMANCE SHARE AWARD AGREEMENT (CEO)
(2007 – 2009 Performance Period)

This Performance Share Award Agreement (the “Share Agreement” or the
“Agreement”) dated as of February 12, 2007 (the “Grant Date”) is by and between
Quest Diagnostics Incorporated, 1290 Wall Street West, Lyndhurst, NJ 07071 (the
“Company”) and Surya N. Mohapatra, (the “Employee”).

1.          

Conditions. This Share Agreement is subject in all respects to the Company’s
Amended and Restated Employee Long-Term Incentive Plan (the “Plan”), the
applicable terms of which are incorporated herein by reference. Terms not
defined in this Share Agreement shall have the meaning ascribed in the Plan
except for the terms “Cause”, “Change in Control”, Disability, and “Good
Reason”, which terms shall have the meanings set forth in the Employment
Agreement dated as of July 31, 2006 (the “Employment Agreement”) between the
Corporation and the Employee. The terms of the Employment Agreement shall
control in the event of any conflict between them and the terms of this Share
Agreement. The Employee acknowledges that he/she has read the terms of the Plan.
This Share Agreement shall become void and the underlying grant will be revoked
unless this document is executed by the Employee and returned by mail to the
Executive Compensation Department to the attention of Lisa Zajac (1290 Wall
Street West – 5th Floor, Lyndhurst, NJ 07071) within thirty (30) days from the
date of transmittal to the Employee.

  2.

Calculation of Potential Award. The Employee shall be eligible to vest in shares
of the Company’s stock as provided in this section (shares that have so vested,
“Vested Shares”).

   

Employee’s Target Performance Shares: 56,000

   

Performance will be measured over the Performance Period using Baseline Year
results and Final Year results for the Company as well as for the companies in
the Comparator Peer Group (see Appendix A for these defined terms). After the
Final Year of the Performance Period, the results of each company in the
Comparator Peer Group will be arrayed from highest to lowest. The Company’s
results will then be compared to that of the Comparator Peer Group and, based on
the Company’s relative position in this array; Vested Shares will be awarded
based upon the following formula:

 

 
Performance Relative to Peers *
“Earnings Multiple”* multiplied by Target
    Performance Shares = Vested Shares   Greater Than or Equal to 80th%ile 2 x
Target Performance Shares = Vested Shares   Equal to 50th %ile 1 x Target
Performance Shares = Vested Shares   Less Than or Equal to 20th %ile 0 x Target
Performance Shares = 0 Shares          *Intermediate Performance and resulting
Earnings Multiple will be interpolated.


 

For example, if the Company’s EPS Compound Annual Growth Rate (CAGR) from the
Baseline to the end of the Performance Period (the end of fiscal year 2009 is at
the 65th %ile relative to the companies in the S&P500 Healthcare Index, an
Earnings Multiple of 1.5 will be applied to the Target Performance Shares to
calculate the Vested Shares.

  3.          

Adjustments to Target Performance Shares: The Target Performance Shares will
only be adjusted on a pro rata basis in the event either of the following occur:

    (a)          

the Employee’s employment with the Company ends prior to the end of the
Performance Period by reason of involuntary termination (other than for Cause)
or voluntary termination for Good Reason, the Target Performance Shares will be
pro-rated by adding the number of full months served by the Employee during the
Performance Period plus 24 (but not to exceed the number of months remaining in
the Performance Period) and then dividing that total by the number of

 

1 of 4

--------------------------------------------------------------------------------



2006 Incentive Stock Agreement

 

    months in the Performance Period (“Pro Ration Factor”); provided however,
that there shall be no pro ration (so that the Pro Ration Factor is 1) if the
Employee’s termination of employment occurs within 90 days prior to a Change in
Control. At the end of the Performance Period, the Vested Shares will be
calculated based on the product of the Target Performance Shares, the Pro Ration
Factor and the Earnings Multiple; or         (b)

the Employee’s employment with the Company is terminated as a result of the
non-renewal of the Employment Agreement, the Target Performance Shares will be
pro-rated by adding the number of full months served by the Employee during the
Performance Period plus 24 (or 36 month period if the termination occurs within
90 days prior to a Change of Control) (but not to exceed the number of months
remaining in the Performance Period) and then dividing that total by the number
of months in the Performance Period (“Non Renewal Pro Ration Factor”). At the
end of the Performance Period, the Vested Shares will be calculated based on the
product of the Target Performance Shares, the Non Renewal Pro Ration Factor and
the Earnings Multiple; or

    (c)

If the Employee terminates his employment other than by reason of death or
Disability or as contemplated by Section 3(a) or Section 3(b) prior to the end
of the Performance Period, the Target Performance Shares will be pro-rated by
dividing the number of full months served by the Employee during the Performance
Period by the number of months in the Performance Period (“Voluntary Termination
Pro Ration Factor”). At the end of the Performance Period, the Vested Shares
will be calculated based on the product of the Target Performance Shares, the
Voluntary Termination Pro Ration Factor and the Earnings Multiple.

  4.          

Vesting and Exceptions to Vesting:

   

Subject to the exception enumerated at the end of this Section 4, the Employee
will vest at the end of the Performance Period. Vested Shares, net of required
tax withholding as described in Section 8 below, will be transferred into the
Employee’s account at the Company’s dedicated broker as soon as practicable
after the final calculation of the number of Vested Shares.

   

In the event a Change in Control of the Company occurs prior to the end of the
Performance Period (or prior to the determination of the final approved Earnings
Multiple), then, upon the consummation of such transaction, a number of Vested
Shares will be delivered to the Employee equal to the greater of: (1) the Target
Performance Shares (as pro rated, if applicable, pursuant to section 3 above) or
(2) the number of Performance Shares that would be Vested Shares had the
calculation been based on the Performance Period including the most recent
fiscal year end results of the Company and the companies in the Comparator Peer
Group.

   

The Employee will not vest and will forfeit all Performance Shares if, either:

    (x)          

The Employee was terminated for Cause; or

    (y)

The Employee breaches any nonsolicit, non compete or confidentiality covenant or
any other restrictive covenants of his or hers that may be in place, including
those set forth in the Employment Agreement. The Employee understands and
acknowledges that he or she is a key employee of the Company which was a reason,
in part, for being provided with this Grant, and, as such, have restrictive
covenants in place. Forfeiture under this subsection (b) shall not constitute a
release of any claim that the Company may have for damages, past, present, or
future in respect of any such breach. In addition, a breach by the Employee of
any non solicit, non compete or confidentiality covenant or any other
restrictive covenants of his or hers that may be

 

2 of 4

--------------------------------------------------------------------------------



2006 Incentive Stock Agreement

 

                    in place that occurs after any shares have been delivered
pursuant to this Agreement (including any breach occurring after termination of
employment) shall cause such delivery to be rescinded (and if the Employee has
previously sold the shares issued pursuant to this Agreement, the Employee would
be required to pay back to the Company the pre-tax proceeds received from the
sale of such shares).

    5.          

Executive Share Ownership Guidelines: If the Employee has been designated as a
participant in the Company’s Executive Share Ownership Guidelines, which haven
been established by the Compensation Committee of the Board of Directors, Vested
Shares earned by the Employee (net of tax withholdings) pursuant to this Share
Agreement would qualify under and are subject to such guidelines.

  6.

Non-Transferability. Except pursuant to the laws of descent and distribution,
the Performance Shares described in this Share Agreement may not be sold,
assigned, transferred, pledged or otherwise encumbered by or on behalf of or for
the benefit of the Employee. Unless otherwise provided at the time of delivery
of the Vested Shares to the Employee, the Vested Shares may be so sold,
assigned, transferred, pledged or encumbered.

  7.

Interpretation. Any dispute, disagreement or matter of interpretation which
shall arise under this Share Agreement shall be finally determined by the
Company’s Compensation Committee in its absolute discretion.

  8.

Taxes: Any Vested Shares under this program will be considered taxable income
and subject to tax and tax withholdings as appropriate. The Company will reduce
the number of Vested Shares to be delivered to the Employee by the amount of the
taxes due (with the shares valued at the average of the high and low selling
prices on the date that the Vested Shares are valued for purposes of reporting
compensation for Federal income tax purposes.).

  9.

Governing Law. This Share Agreement and all rights hereunder shall be governed
by, and construed and interpreted in accordance with, the laws of the state of
New York applicable to contracts made and to be performed entirely within such
state. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any state or federal court sitting in New York City. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

  10.

Acknowledgements. By execution of this Share Agreement, the Employee agrees that
he/she has received and reviewed a copy of:

    (a)     

the Prospectus (link to Prospectus:
http://questnet1.qdx.com/Business_Groups/Legal/policies/stock_Grant/stock_Grant.htm)

 

3 of 4

--------------------------------------------------------------------------------



2006 Incentive Stock Agreement

 

    relating to the Company’s Amended and Restated Employee Long-Term Incentive
Plan;                  (b)     

the Quest Diagnostics Incorporated 2006 Annual Report (link to 2006 Annual
Report: http://www.corporate-ir.net/ireye/ir_site.zhtml?ticker=DGX&script=700 to
Shareholders and Form 10-K);

    (c)

the Company’s Policy for Purchasing and Selling Securities (“the Policy”) (link
to Trading Policy:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm.) The
Employee further agrees to fully comply with the terms of the Policy; and

    (d)

the Company’s Executive Share Ownership Guidelines (link to guidelines:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm).

 

EMPLOYEE:

 

By:             Surya N. Mohapatra  


4 of 4

--------------------------------------------------------------------------------



Appendix A
QUEST DIAGNOSTICS INCORPORATED
PERFORMANCE SHARE AWARD AGREEMENT
2007 – 2009 Performance Period

Baseline –$2.50 per share for the Company and fully-diluted earnings per share
for Fiscal Year 2006 for each company in the Comparator Peer Group.

 * Fiscal Year refers to the year during which the last full month occurs in
   each company’s annual reporting period. For most companies in the Comparator
   Peer Group, the Fiscal Year ended on December 31. For certain other
   companies, the Fiscal Year ended during other months in 2006.

Final Year – Fiscal Year 2009 for the Company and each company in the Comparator
Peer Group.

Performance Period – The Performance Period will run from January 1, 2007
through December 31, 2009, the Final Year for the Company (and corresponding
Peer Group fiscal years).

Performance Goal(s) - Compound Annual Growth Rate (CAGR) in Fully-Diluted
Earnings Per Share for the Company and each company in the Comparator Peer Group
from the Baseline to the Final Year (i.e., for Fiscal Years 2007, 2008 and
2009). .

 * The reported Fully-Diluted Earnings Per Share results will include the annual
   compensation cost of each company’s equity awards.

 * Final awards will be determined by the end of the first quarter following the
   end of the measurement period based upon publicly filed information. If any
   company in the Peer Group has not publicly reported its Fully Diluted
   Earnings Per Share by February 28, 2010, its CAGR will be computed as of its
   most recent quarterly report.

Comparator Peer Group – The Comparator Peer Group is comprised of the companies
in the Standard & Poors 500 Healthcare Index as of December 31, 2009.

 * Excluded from the list of companies in the Comparator Peer Group will be
   those companies reporting a negative EPS in fiscal Year 2006 since
   calculating CAGR will not be possible for these companies.

--------------------------------------------------------------------------------